DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 3/22/2022 and 6/18/2022, have been considered by the examiner.

Status of Claims
Applicant' s arguments and amendments filed on 6/10/2022 have been acknowledged and entered.
Claims 16-24 and 26-39 are pending.  
Claims 1-15 and 25 have been canceled.
New claims 36-39 have been added.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 32 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al (US 2013/0059120 A1).
Regarding claim 32, Shi discloses a surface treatment (coating) that may be applied to a substrate such as a plastic film, a glass, metal, ceramic, wood, or composite surface [0009] and [0106] (since it may be a film shape – an article with a first major surface and a second major surface, the first major surface opposite the second major surface).  Shi teaches one or more of the ingredients in the coating composition diffuses into the surface of the substrate and leaves a layer of coating materials disposed above the substrate with an interfacial transition layer into the substrate (diffusion zone extending from the interface between the coating layer and the substrate toward the center of the substrate) [0009].  Shi teaches that the concentration of the coating gradually decreases with the depth of penetration into the substrate [0103]. Shi teaches the coating material may be various materials that are not glass [0104] and [0158] and [0068].  Shi teaches the coating material may diffuse into the substrate to depths of from about 1.5 µm to as much as 5 µm, 10 µm, 20µm or 50µm for example [0103] and Fig 11 (greater than 50 nm) and may provide characteristics such as scratch resistance  or hardness, self-cleaning, anti-microbial, super-hydrophilicity, and UV light-stability characteristics; [0091] and [0203] among several others.  
Shi does not teach an example of a coating on a glass or a second coating layer.
However, Shi explicitly teaches the coating may be applied to glass [0106].  Additionally, since the coating may provide characteristics such as scratch resistance  or hardness, self-cleaning, anti-microbial, super-hydrophilicity, and UV light-stability characteristics; [0091] and [0203] among several others it would be advantageous to have the identical coating on both sides of the glass to provide the same characteristics on each major surface. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to choose a glass plate substrate from the limited number of explicitly identified substrate materials of Shi and to coat both sides identically and therefore to the same depth of 5 µm, 10 µm, 20µm or 50µm for example to achieve the same characteristics on both sides of the glass resulting in a coating layer located on the second major surface, the second coating layer formed from a material different than the glass material of the glass article, the second coating layer including a second diffusion zone located within the material of the glass article extending from an interface between the second coating layer and the glass article toward the center of the glass article; and wherein, within the second diffusion zone, a concentration of the material of the second coating layer decreases as the depth into the glass article increases with a reasonable expectation of success.   KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  See MPEP 2143.
Regarding claim 39, Shi teaches all the limitations of claim 32. 
Although, not explicitly on a glass sheet, Shi additionally teaches a final dry  thickness of less than 1µm (1000 nm) to obtain a coating with high optical clarity [0170] and lower haze %.  Although this thickness is expressed on a plastic substrate, it would be expected that the optical clarity and haze and thus a thickness of the treatment in its final stage of less than 1 µm (1000 nm) would be both important and the same for a glass substrate.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a thickness of each coating of less than 1 µm (1000 nm) as taught by Shi overlapping the instant claimed range of 1 nm to 1000 nm extending from each of the major surfaces away from the diffusion zone in order to maintain optical clarity of the glass.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).  
Claims 26-28, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al (US 2013/0059120 A1) in view of (alternatively) any of Hagan et al (US 5,643,649) or Allbritton et al (US 2013/0065795 A1) or Nakae (US 8,585,463 B2) .
Regarding claim 26, Shi discloses a surface treatment (coating) that may be applied to a substrate such as a plastic film, a glass , metal ,ceramic, wood, or composite surface [0009] and [0106] (since it may be a film shape – an article with a first major surface and a second major surface, the first major surface opposite the second major surface).  Shi teaches one or more of the ingredients in the coating composition diffuses into the surface of the substrate and leaves a layer of coating materials disposed above the substrate with an interfacial transition layer into the substrate (diffusion zone extending from the interface between the coating layer and the substrate toward the center of the substrate) [0009] (resulting in the coating layer defining an exterior surf ace of the coated glass article facing away from the first major surface of the substrate(glass article)).  Shi teaches that the concentration of the coating gradually decreases with the depth of penetration into the substrate [0103]. Shi teaches the coating material may diffuse into the substrate to depths of from about 1.5 µm to as much as 5 µm, 10 µm, 20µm or 50µm for example [0103] and Fig 11 (greater than 50 nm) and may provide characteristics such as scratch resistance  or hardness, self-cleaning, anti-microbial, super-hydrophilicity, and UV light-stability characteristics; [0091] and [0203] among several others.  
Shi does not teach the glass exterior surface is flat to at least 50µm total indicator run-out along at least one of a 50mm profile or a profile fully across the exterior surface facing away from the first major surface.
However, Shi explicitly teaches the coating may be applied to glass [0106]. Hagan teaches glass substrates that have flatness of less than or equal to 6 µm which may be used as a disk (col 5 lines 21-24 and col 3 lines 35-38).  Allbritton teaches glass plates with flatness with a variance of less than 1 µm for use as a collection plate [0062]. Additionally, Nakae teaches glass plates used as recording media polished to a level of 0.7µm over a distance of a circumference at .75 of the radius dimension of a glass recording medium (col 1 lines 41-47).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to choose to use a glass substrate with a flatness of 6 µm, 1 µm or  0.7µm to provide a disc, collection plate or particular recording media with characteristics such as scratch resistance  or hardness, self-cleaning, anti-microbial, super-hydrophilicity, or UV light-stability with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  See MPEP 2143.
Regarding claim 27, Shi in view of any of Hagan  Allbritton or Nakae teaches all the limitations of claim 26. Additionally, Shi in view of Hagan  Allbritton or Nakae teaches a glass substrate as claimed and teaches coatings including materials such as copper [0089], [0091] and [claim 14] as disclosed in Applicant’s published specification [0133] which would require heating the glass material to at least a glass transition temperature of the glass to allow for the diffusion of the coating material into the glass material to a depth of greater than 50 nm, without cracking the glass material.
However, please note the above limitations are product by process limitations.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).	
	
Regarding claim 28, Shi in view of any of Hagan  Allbritton or Nakae teaches all the limitations of claim 26.  Shi further teaches coatings including materials such as copper [0091]. Additionally, Hagan teaches a soda lime silicate glass (col 4 line 8).
Regarding claim 37, Shi in view of any of Hagan  Allbritton or Nakae teaches all the limitations of claim 26. 
Although, not explicitly on a glass sheet, Shi additionally teaches a final dry  thickness of less than 1µm (1000 nm) to obtain a coating with high optical clarity [0170] and lower haze %.  Although this thickness is expressed on a plastic substrate, it would be expected that the optical clarity and haze and thus a thickness of the treatment in its final stage of less than 1 µm (1000 nm) would be both important and the same for a glass substrate.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a thickness of the coating of less than 1 µm (1000 nm) as taught by Shi overlapping the instant claimed range of 1 nm to 1000 nm extending from the first major surface away from the diffusion zone in order to maintain optical clarity of the glass.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).  

Claims 16-21, 23, 24, and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al (US 20130059120 A1) in view of Saito et al (US 2013/0291598 A1) or alternatively Hagan et al (US 5,643,649) as evidenced by Glass Unlimited “AGC Technical Data Sheet Planibel”. 
Regarding claim 16, Shi discloses a surface treatment (coating) that may be applied to a substrate such as a plastic film, a glass , metal, ceramic, wood, or composite surface [0009] and [0106] (since it may be a film shape – an article with a first major surface and a second major surface, the first major surface opposite the second major surface).  Shi teaches one or more of the ingredients in the coating composition diffuses into the surface of the substrate and leaves a layer of coating materials disposed above the substrate with an interfacial transition layer into the substrate (diffusion zone extending from the interface between the coating layer and the substrate toward the center of the substrate) [0009].  Shi teaches that the concentration of the coating gradually decreases with the depth of penetration into the substrate [0103]. Shi teaches the coating material may be various materials that are not glass and may be materials used to increase the modulus of the substrate [0104] and [0158] and [0068].  Shi teaches the coating material may diffuse into the substrate to depths of from about 1.5 µm to as much as 5 µm, 10 µm, 20µm or 50µm for example [0103] and Fig 11 (greater than 50 nm) and may provide characteristics such as scratch resistance  or hardness, self-cleaning, anti-microbial, super-hydrophilicity, and UV light-stability characteristics; [0091] and [0203] among several others.  
Shi does not teach the glass composition and thus does not teach it to include at least 50% silicon dioxide by weight and does not expressly teach the Young’s modulus of elasticity of the glass article decreases as the depth into the glass article increases.
However, Shi explicitly teaches the coating may be applied to glass [0106] and further teaches that the modulus of elasticity may be increased by application of the coating and is influenced mostly by the coating diffusion [0068] [0104].  Additionally, absent a particular glass, one of ordinary skill would be motivated to seek out a suitable glass type to use as a substrate.  As such Saito teaches a soda lime silica glass plate  that may be used for applications such as a vehicle window glass, a structural window glass, a glass substrate for PDP or a cover glass all of which may benefit from a coating that provides advantageous characteristics such as scratch resistance,  hardness, self-cleaning, anti-microbial, super-hydrophilicity, or UV light-stability.  Alternatively, Hagan teaches a soda lime silicate glass that may be used for a disk.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the soda lime glass plate of Saito, or alternatively of Hagan which as evidenced by Glass Unlimited [page 3 chemical composition table] comprises 69-74% (at least 50%) silicon dioxide, as the substrate of Shi to be coated to provide a coated glass sheet substrate for applications such as a vehicle window glass, a structural window glass, a glass substrate for PDP or a cover glass or alternatively a disk (col 5 lines 21-24 and col 3 lines 35-38).  Since Shi teaches the coating increases the modulus of elasticity, and the coating diminishes in the direction of diffusion toward the center of the substrate, the modulus of elasticity would be expected to decrease with the decrease in diffused coating and increase in depth into the glass article.  
Regarding claim 17, Shi in view of Saito or Hagan teaches all of the limitations of claim 16 as set forth above.  Shi does not explicitly teach a second coating layer located on a second major surface.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply an identical coating on both sides of the glass sheet to provide the identical characteristics on each side of the glass resulting in a second coating layer formed from a material
different than the glass material of the glass article, the second coating layer including a second diffusion zone located within the material of the glass article extending from the interface between the second coating layer and the glass article toward the center of the glass article, wherein within the second diffusion zone a concentration of a material of the second coating layer decreases as the depth into the glass article increases.
Regarding claim 18, Shi in view of Saito or Hagan teaches all of the limitations of claim 17 as set forth above. Shi further teaches coatings thicknesses of in a range including 1.5 µm and 50 µm [0103] and Saito teaches glass plate thicknesses preferably between 0.15 cm (1500µm) and 2 cm (20,000 µm)  resulting in coating thicknesses to glass article thickness preferably ranging from 1.5/20000 (.008%)  to 50/1500 (3.33%).
Regarding claim 19, Shi in view of Saito or Hagan teaches all of the limitations of claim 17 as set forth above. Shi further teaches a coating diffusion zone depth of 5 µm or 50µm for example [0103] (greater than 50nm) and the coatings being identically applied on each side would be expected to have the same depth which meet the limitations of claim 19.
Regarding claim 20, Shi in view of Saito or Hagan teaches all of the limitations of claim 16 as set forth above. Shi further teaches the coating may include silica silver, copper aluminum, titanium dioxide, zinc oxide, tin, metal salts, and organometallic compounds [0089], [0091] and [claim 14].
Regarding claim 21, Shi in view of Saito or Hagan teaches all of the limitations of claim 16 as set forth above and Hagan further teaches glass substrates that have flatness of less than or equal to 6 µm.
Regarding claim 23, Shi in view of Saito or Hagan teaches all of the limitations of claim 16 as set forth above and Saito further teaches the glass sheet may have a surface compressive stress of 735 MPa [0147] (greater than 150 MPa).
Regarding claim 24, Shi in view of Saito or Hagan teaches all of the limitations of claim 16 as set forth above. Shi further teaches the coating may provide characteristics such as scratch resistance  or hardness, self-cleaning, anti-microbial, super-hydrophilicity, and UV light-stability characteristics; [0091] and [0203] among several others.  
Regarding claim 35, Shi in view of Saito or Hagan teaches all of the limitations of claim 16 as set forth above. Shi further teaches the coating material may diffuse into the substrate to depths of about 1.5 µm (Fig 11) (no more than 2 µm).
Regarding claim 36, Shi in view of Saito or Hagan teaches all the limitations of claim 16. 
Although, not explicitly on a glass sheet, Shi additionally teaches a final dry  thickness of less than 1µm (1000 nm) to obtain a coating with high optical clarity [0170] and lower haze %.  Although this thickness is expressed on a plastic substrate, it would be expected that the optical clarity and haze and thus a thickness of the treatment in its final stage of less than 1 µm (1000 nm) would be both important and the same for a glass substrate.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a thickness of the coating of less than 1 µm (1000 nm) as taught by Shi overlapping the instant claimed range of 1 nm to 1000 nm extending from the first major surface away from the diffusion zone in order to maintain optical clarity of the glass.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).

Claims 29-31, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al (US 20130059120 A1) in view of Hagan et al (US 5,643,649).
Regarding claim 29, Shi discloses a surface treatment (coating) that may be applied to a substrate such as a plastic film, a glass , metal, ceramic, wood, or composite surface [0009] and [0106] (since it may be a film shape – an article with a first major surface and a second major surface, the first major surface opposite the second major surface).  Shi teaches one or more of the ingredients in the coating composition diffuses into the surface of the substrate and leaves a layer of coating materials disposed above the substrate with an interfacial transition layer into the substrate (diffusion zone extending from the interface between the coating layer and the substrate toward the center of the substrate) [0009].  Shi teaches that the concentration of the coating gradually decreases with the depth of penetration into the substrate [0103].  Shi teaches the coating material may diffuse into the substrate to depths of from about 1.5 µm to as much as 5 µm, 10 µm, 20µm or 50µm for example [0103] and Fig 11 (greater than 50 nm) and may provide characteristics such as scratch resistance  or hardness, self-cleaning, anti-microbial, super-hydrophilicity, and UV light-stability characteristics; [0091] and [0203] among several others.  
Shi does not teach the exterior surface areas as flat to at least 50 μm total indicator run-out along at least one of a 50 mm profile of the second major surface or a profile fully across exterior surface or wherein the exterior surface has at least one of at least a square centimeter of area or all of the area thereof having fewer than ten surface defects from adhesion or abrasion with a dimension greater than five micrometers and maximum depth of 50 nm relative to adjoining portions of the exterior surface facing away from the first major surface. 
However, Shi explicitly teaches the coating may be applied to glass [0106].  Additionally, absent a particular glass, one of ordinary skill would be motivated to seek out a suitable glass type to use as a substrate.  As such, Hagan teaches glass substrates that have flatness of less than or equal to 6 µm which may be used as a disk (col 5 lines 21-24 and col 3 lines 35-38) and further teaches the glass disk should be free of defects such as holes digs, pits, scratches and mounds.  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the glass plate of Hagan free of defects such as holes digs, pits, scratches and mounds and thus having fewer than ten surface defects from adhesion or abrasion as claimed as the substrate of Shi to be coated to provide a coated glass sheet substrate for applications such as a disk.  
Regarding claims 30 and 31, Shi in view of Hagan teaches all the limitations of claim 29 as set forth above. Additionally, Shi in view of Hagan teaches a soda lime silicate glass (Hagen col 4 line 8) substrate as claimed and teaches coatings including materials such as copper (Shi  [0091]) as disclosed in Applicant’s published specification [0133] which as shown by Applicant would require heating the glass material to at least a glass transition temperature of the glass to allow for the diffusion of the coating material into the glass material to a depth of greater than 50 nm, without cracking the glass material. However, please note the above limitations are product by process limitations.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 36, Shi in view of Hagan teaches all the limitations of claim 29. 
Although, not explicitly on a glass sheet, Shi additionally teaches a final dry  thickness of less than 1µm (1000 nm) to obtain a coating with high optical clarity [0170] and lower haze %.  Although this thickness is expressed on a plastic substrate, it would be expected that the optical clarity and haze and thus a thickness of the treatment in its final stage of less than 1 µm (1000 nm) would be both important and the same for a glass substrate.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a thickness of the coating of less than 1 µm (1000 nm) as taught by Shi overlapping the instant claimed range of 1 nm to 1000 nm extending from the first major surface away from the diffusion zone in order to maintain optical clarity of the glass.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).
	

Claims 16, 22, 33-34, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al (US 20130059120 A1) in view of Gross et al. "A glass with high crack initiation load: Role of fictive temperature independent mechanical properties" as evidenced by Ernsberger (US 4,286,052).
Regarding claims 16, 22, 33 and 34, Shi discloses a surface treatment (coating) that may be applied to a substrate such as a plastic film, a glass , metal, ceramic, wood, or composite surface [0009] and [0106] (since it may be a film shape – an article with a first major surface and a second major surface, the first major surface opposite the second major surface).  Shi teaches one or more of the ingredients in the coating composition diffuses into the surface of the substrate and leaves a layer of coating materials disposed above the substrate with an interfacial transition layer into the substrate (diffusion zone extending from the interface between the coating layer and the substrate toward the center of the substrate) [0009].  Shi teaches that the concentration of the coating gradually decreases with the depth of penetration into the substrate [0103]. Shi teaches the coating material may be various materials that are not glass and may be materials used to increase the modulus of the substrate [0104] and [0158] and [0068].  Shi teaches the coating material may diffuse into the substrate to depths of from about 1.5 µm to as much as 5 µm, 10 µm, 20µm or 50µm for example [0103] and Fig 11 (greater than 50 nm) and may provide characteristics such as scratch resistance  or hardness, self-cleaning, anti-microbial, super-hydrophilicity, and UV light-stability characteristics; [0091] and [0203] among several others.  
Shi does not teach the glass composition and thus does not teach it to include at least 50% silicon dioxide by weight and does not expressly teach the Young’s modulus of elasticity of the glass article decreases as the depth into the glass article increases. Shi does not teach wherein a surface fictive temperature measured on the first major surface is at least 50 °C above a glass transition temperature of the glass article or the fictive temperature is at least 10 degrees C higher than a fictive temperature of a comparative annealed glass comprising the same glass as the coated glass article.
However, Shi explicitly teaches the coating may be applied to glass [0106] and further teaches that the modulus of elasticity may be increased by application of the coating and is influenced mostly by the coating diffusion [0068] [0104].  Additionally, absent a particular glass, one of ordinary skill would be motivated to seek out a suitable glass type to use as a substrate.  As such Gross teaches glass compositions including soda lime glass compositions that do not appear to be annealed with greater than 50 wt.% SiO2 (results  section 3) that exhibit a high crack initiation load.  Gross teaches that increasing the fictive temperature of a glass decreases the Young's modulus and provides a glass with low yield strength and a greater crack initiation load. Gross shows soda lime glass compositions with fictive temperatures of 750 - 850 degrees C  which is at least 500 degrees C as in claim 33 and at least 10 degrees higher than a typical soda lime annealed glass which as evidenced by Ernsberger, has a fictive temperature of about 580 degrees C (col 3 lines 53-55). 
Therefore, it would have been obvious to a person having ordinary skill in the art
before the effective filing date of the claimed invention to use a glass as taught by Gross as the glass of Shi with a surface fictive temperature at least 50 degrees C above the glass transition temperature, the fictive temperature at about 750-850  degrees C,
and at least 10 degrees C over the annealed temperature as the glass of Shi to
provide a glass that has a greater crack initiation load.
Regarding claim 36, Shi in view of Gross teaches all the limitations of claim 16. 
Although, not explicitly on a glass sheet, Shi additionally teaches a final dry  thickness of less than 1µm (1000 nm) to obtain a coating with high optical clarity [0170] and lower haze %.  Although this thickness is expressed on a plastic substrate, it would be expected that the optical clarity and haze and thus a thickness of the treatment in its final stage of less than 1 µm (1000 nm) would be both important and the same for a glass substrate.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a thickness of the coating of less than 1 µm (1000 nm) as taught by Shi overlapping the instant claimed range of 1 nm to 1000 nm extending from the first major surface away from the diffusion zone in order to maintain optical clarity of the glass.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).


Response to Arguments
Applicant's amendments and arguments filed 6/10/2022 have been fully considered but they are not persuasive. Applicant argues that Shi only discloses embodiments and examples associated with plastic films and the coating ingredients and conditions only apply to plastic films and nothing suggests they may be applied to a different material such as glass and is thus not an enabling disclosure.  
In response to Applicant’s argument regarding Shi’s enablement, although Shi’s examples refer to plastic, Shi clearly expresses that the coating material may be applied to other substrates such as glass [0106] and that indicates the coating materials disclosed may be in fact applied to glass, clearly indicating that the application to glass is intended using the materials presented.  One of ordinary skill would be readily cognizant of any changes in processing that would be required based upon the substrate used.  
Regarding the new claims 36-39, applicant argues that Shi does not disclose a coating layer thickness and teaches that "a substantial portion of the material applied during the surface treatment does not ultimately remain extending above or disposed on top or proud of the upper surface of the underlying film or laminate".  In fact Shi teaches a final dry thickness of less than 1µm (1000 nm) to obtain a coating with high optical clarity [0170] and lower haze % rendering obvious claims 36-39.  Therefore, Applicant’s arguments are not found convincing.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043. The examiner can normally be reached M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/E.D.I./Examiner, Art Unit 1784                                                                                                                                                                                                        
/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784